PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On February 6, 1998, Tammy L. Hines (herein after referred to as decedent) was operating a motor vehicle southbound on Alternate Route 28 in or near Wiley Ford in Mineral County which area is adjacent to claimant’s property. At that time and place, decedent lost control of her vehicle, crossed the center line, and collided with a northbound vehicle resulting in her death.
2. Respondent was at all times herein responsible for the maintenance of Alternate Route 28 in Mineral County.
3. As a result of this incident, decedent’s estate brought an action in the Circuit Court of Mineral County against claimant, which case was settled for $25,000.00 and the case was dismissed from the circuit court by order made and entered on November 19, 2001. This action was predicated upon the fact that there was ice on the road caused by water runoff from claimant’s property, and/or respondent’s drainage ditches adjacent to claimant’s property. The theory was that the alleged water runoff from the claimant’s property was the proximate cause of the *84decedent’s death. Claimant brought the claim herein against respondent for indemnification and/or contribution on the basis that respondent was the responsible party. Respondent was at all times immune from suit in the circuit court.
4. Respondent agrees to pay contribution toward this settlement in the amount of $2,000.00 which amount claimant and respondent consider to be full and complete satisfaction, settlement, compromise and resolution of all matters in controversy in the claim herein.
The Court has reviewed the facts of the claim and finds that respondent may settle and compromise this claim and, thus, claimant may make a recovery as agreed to by the parties.
Accordingly, the Court is of the opinion to and does make an award in the amount of $2,000.00.
Award of $2,000.00.